Title: To George Washington from Richard Humpton, 21 February 1781
From: Humpton, Richard
To: Washington, George


                        
                            Sir
                            Philadelphia 21st Febry 1781.
                        
                        I take the liberty to inclose the memorial of Mr Thos Dewes likewise the request of the President &
                            other Members &c. of the Genl Court Martial in his behalf; soliciting that Your Excellency in consideration of his
                            Family conditions would please to remitt the latter part of his sentence. He is fully sensible of his Crime and has told me
                            it was committ’d from an error in his judgement & not with any bad intent to injure the Public—As I was his
                                prosecut (thro’ the intercession of his friends) on my part have no objection—and on Account of
                            his Brother who lived at Vally Forge I could wish that your Excellency would order the Sentence not to be publish’d—I mean
                            the latter part. I am with the highest regard & esteem You Excellency’s most Obedt Humb Sert
                        
                            Rich. Humpton Col. 6th P. Regt
                        
                    